Title: To Benjamin Franklin from J. G. Kettilby, 27 April 1771
From: Kettilby, J. G.
To: Franklin, Benjamin


This letter reveals virtually all that seems to be known about the writer. Yet that is enough to establish him as an innovator in printing: he had developed a type font composed not only of single characters but also of complete words. The invention would seem sure to have intrigued Franklin, for some years later a closely similar one, of the so-called logographic process, evoked his immediate and sustained interest. But Kettilby’s process apparently did not. Although his letter was clearly in response to some inquiry from Franklin, no further correspondence between the two has come to light, or any evidence that they met during Franklin’s visit to Dublin later in the year. We are forced to let the letter stand by itself.
 Honoured Sir,
Mitre Alley Dublin 27 April 71
You may depend on all that I have wrote to be fact, and all that I have said in my bill, except the extra velocity which Error was owing to the adjacent Printers who inform’d me that 3 impressions in a Minute were as much as any man could do to hold it 12 hours and so that I was sure mine would take off 5 single and if double forms 8 sheets in a Minute successively and that by the agency of a Lad or Girl about 14 with incredible ease and precision. Their excellencies are cheapness durability ease and Elegancy in working. The Platen is a Cylinder or Roll and the tympan stout felt which will make the finest impression to copper-Plate that can be invented. A word to the wise may suffice. I never had the least information in Printing nor any assistance in any part so that my proofs appear to a great disadvantage.
I hope by September to alarm the whole Fraternity with real Exhibitions of Presses Matrices Moulds types singled and in Words. As to the extra No. of Boxes and the incommodeous extent of the Cases they are only imaginary for as 750 current words will be always ready at hand the less single types will do by near ½ and of course the less room in the common cases which will make a deal of room for the whole words which will all stand upright and close tine by tine as the inclos’d specimen in ½ Inch Boxes so that a little space will hold a large Quantity and prevent them from battering and make them more ready to the Compositiors hand than a Single loose-type can possibly be because he will never have the face nor foot of the type to invert as must inevitably be the case and that very frequent when the types lye in the cases promiscuously &c. The herd of Compossitor will esteem me no better than the Press-men and Pressmakers. Tho’ I can’t but think I Shall have the pleasure to please the Master Printer after their Predjudice is once remov’d. And sure I am it must please the Bookseller and their customers Yes and the impatient and Ambitious Authors or Pirats will extol the inventor of so expeditious a method of getting their works out of the Printers hands.
If any of the printers should think I don’t allow room sufficient for any new coin’d words I must let them know that I rejoice to find that the disgustful method of intermixing italics with Romans is generally discarded from the best offices and Justly prohibited by the most Polite Authors so that the Italian Cases may be remov’d to the Foundery or at least put up in a corner of the office by those who chuse to use them for Dedications Prefaces and Introductions which is the best use they can be converted to unless it be to print Lillys Syntax for those who cant distinguish a latin from an English Word.

The Price of our Rom-Eng Size Matrices is 3s. 6d. per Matrice if for a founder’s use But if for the use of a private Printer to cast for his own use or a noblemans use only 1s. per Matrice if only struck to a proper depth but if justified and adjusted one and all to an equal depth and straight in the line 1s. 6d. per Matrice. In a single fount of Eng. Rom. their will be 150 different sorts and the Moulds if for a Founders use will be £2 12s. 6d. if for a Private persons use only £1 1s. The first founder in London has wrote me word that £5 5s. is the lowest price of the Moulds and 5s. per Matrice and 6s. for some. Mr. James I mean. Do you know how far Dr. Wilsons types excel the best founders in London for good Metal? I think his will stand double the time of those imported here. If you like the face of his type I will engage for their durability from Sir, your oblig’d Humble Servant
J. Kettilby
P.S. Please to put the inclos’d in the Penny Post.
As far as I know your Humble Servant is the only inventor of the 750 current words. If any Compositor should object against the multitude of Boxes You may tell him there is no more than in a complete Fount of Gr[eat] Pr[imer?] which is made easy by practice.

 Addressed: To / B. Franklin Esqr. / London